Title: From George Washington to Major General Horatio Gates, 28 August 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West-point 28th Augt 1779.
        
        On the 24th instant a New-York paper announced the arrival of a 74 Ship—(one of Admiral Arbuthnot’s) and that the whole fleet were about 30 leagues Eastward. Our advices since confirm their arrival in the Hook on the 25th. I have not yet learned what regiments, it has brought, or the general amount of the reinforcement.
        I have been favored with your account to Col. Hay. I wish for a confirmation of the West-India captures. It serves to lessen in some measure our misfortune at Ponobscut. I am sir Your most obt hbl. servt
        
          Go: Washington
        
      